DETAILED ACTION
This action is responsive to Applicant’s response to election/restriction filed 4/6/2022 and the claims filed 11/9/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species C (Fig. 5) without traverse is noted. The Examiner agrees the elected species is drawn to claims 1-5, 7, and 9-15.
As such, claims 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/2022.

Claim Status
Claims 1-15 are pending.
Claims 6 and 8 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drain line (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834) in view of Rasheed (US Patent 9,343,274), Benjamin (US Patent 5,820,723), and Collins (US Patent 6,063,233).
Regarding claim 1, Tanaka teaches a substrate processing apparatus (C3, L63 and Fig. 1, processing apparatus #1) comprising: 
an inner wall (C5, L10 and Fig. 1, inner wall #40) formed of a heat conductive material (C6, L12-21: inner wall #40 formed of ceramic material or ceramic coated material, such as yttrium oxide or aluminum oxide- Examiner notes all materials are heat conductive in some capacity). 

Horimizu does not teach a quartz liner that covers the inner wall, a first gap formed between the inner wall and the quartz liner, the first gap being filled with a first heat conductive medium, a first sealing member provided between the inner wall and the quartz liner.
However, Rasheed teaches a liner (Rasheed – C4, L20 and Fig. 3, first shield #139) that covers an inner wall (Rasheed – C4, L20 and Fig. 3, second shield #140), a first gap formed between the inner wall and the liner (see Fig. 3, gap between #139/#140 not labeled), the first gap being filled with a first heat conductive medium (all mediums are at least partially heat conductive except for a perfect vacuum, and the gap has something present, thus the gap is filled with a heat conductive medium), a first sealing member (Rasheed – C5, L7-11 and Fig. 3, compressible element #163 a gasket, or the like) provided between the inner wall and the liner (Rasheed – Fig. 3, between bottom of #139 and top of #140 bottom wall).
Horimizu and Rasheed both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the inner wall of Horimizu to comprise the liner/wall arrangement of Rasheed in order to reduce or prevent arcing between chamber surfaces, reduce surfaces where undesired deposition of source material can occur, and provide a more uniform RF return path for RF energy (Rasheed – C2, L52-61).

Modified Horimizu does not teach wherein the liner comprises quartz.
	However, Benjamin teaches wherein a liner can comprise quartz (Benjamin – C12, L9-13: liner can comprise any vacuum/process compatible material such as quartz).
	Modified Horimizu and Benjamin both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the liner as taught by modified Horimizu (particularly, Rasheed) to comprise quartz, since Benjamin teaches that such a material is suitable for plasma apparatus liners according to vacuum/process conditions (Benjamin – C12, L9-13). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Modified Horimizu does not teach a cooling unit that cools the inner wall.
However, Collins teaches a cooling unit that cools an inner wall (Collins – C23, L22 and Fig. 24, coolant pump #1230 with cold plate #1210 and coolant jacket #1220).
Modified Horimizu and Collins both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Horimizu apparatus to include the cooling unit of Collins in order to improve thermal conductivity across chamber components, improve automated temperature control of said components (Collins – C24, L14-23).

Regarding claim 2, Horimizu modified by Rasheed and Benjamin does not teach wherein the first heat conductive medium is gas; and the substrate processing apparatus further comprises a supply line configured to supply the gas to the first gap.
However, Collins teaches wherein the first heat conductive medium (for a chamber liner) is gas (Collins – C23, L26 and Fig. 24, thermally conductive gas source provides gas into interfaces #1310 and #1240; L24: helium is the thermally conductive gas); and the substrate processing apparatus further comprises a supply line configured to supply the gas to the first gap (Collins – C23, L40 and Fig. 24, gas channel #1320 from source #1250 supplies gas to #1310).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the two-part spaced liner of modified Horimizu (particularly, Rasheed) to include a supply line for a heat conductive medium in order to provide enhanced cooling for an inner liner (Collins – C23, L34-39).

Regarding claim 10, Horimizu does not teach wherein an outer circumferential surface of the quartz liner includes a first protrusion; an inner circumferential surface of the inner wall includes a second protrusion; and the first sealing member is disposed between the first protrusion and the second protrusion.
However, Rasheed teaches wherein an outer circumferential surface of a liner (Rasheed – C4, L20 and Fig. 3, first shield #139 with a lower/outer circumferential surface) includes a first protrusion (see annotated Fig. 3 below); an inner circumferential surface of an inner wall (Rasheed – C4, L20 and Fig. 3, second shield #140 with a top/inner circumferential surface) includes a second protrusion (see below); and a first sealing member (Rasheed – C5, L7-11 and Fig. 3, compressible element #163 a gasket, or the like) is disposed between the first protrusion and the second protrusion (see below, forms a seal between #139 and #140).

    PNG
    media_image1.png
    289
    364
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the inner wall of Horimizu to comprise the liner/wall arrangement of Rasheed in order to reduce or prevent arcing between chamber surfaces, reduce surfaces where undesired deposition of source material can occur, and provide a more uniform RF return path for RF energy (Rasheed – C2, L52-61).

Modified Horimizu does not teach wherein the liner comprises quartz.
	However, Benjamin teaches wherein a liner can comprise quartz (Benjamin – C12, L9-13: liner can comprise any vacuum/process compatible material such as quartz).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the liner as taught by modified Horimizu (particularly, Rasheed) to comprise quartz, since Benjamin teaches that such a material is suitable for plasma apparatus liners according to vacuum/process conditions (Benjamin – C12, L9-13). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 11, Horimizu does not teach wherein, when seen from the first gap, the first protrusion is disposed outside the second protrusion.
However, Rasheed teaches wherein, when seen from the first gap (Rasheed – as annotated below, gap between #139 and #140, looking vertically downward toward both protrusions), the first protrusion is disposed outside the second protrusion (Rasheed – as below, looking vertically downward, the first protrusion would not be seen as inside the second protrusion and would thus be seen as “outside” the second protrusion).

    PNG
    media_image1.png
    289
    364
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the inner wall of Horimizu to comprise the liner/wall arrangement of Rasheed in order to reduce or prevent arcing between chamber surfaces, reduce surfaces where undesired deposition of source material can occur, and provide a more uniform RF return path for RF energy (Rasheed – C2, L52-61).

Regarding claim 14, Horimizu modified by Rasheed does not teach wherein the inner wall is a deposition shield formed of a metal (emphasis added to show distinguishing feature, as any surface in a chamber can reasonably be considered a “deposition shield”).
However, Benjamin teaches wherein a liner can comprise a metal (Benjamin – C12, L9-13: liner can comprise any vacuum/process compatible material such as aluminum).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the inner wall as taught by modified Horimizu (particularly, Rasheed) to comprise a metal, since Benjamin teaches that such a material is suitable for plasma apparatus liners according to vacuum/process conditions (Benjamin – C12, L9-13). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 15, Horimizu teaches wherein the inner wall is an inner wall of a chamber (Horimizu – Fig. 1, inner wall #40 forms an interior wall of chamber #10).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834), Rasheed (US Patent 9,343,274), Benjamin (US Patent 5,820,723), and Collins (US Patent 6,063,233), as applied to claims 1-2, 10-11, and 14-15 above, further in view of Ikeda (US Patent 6,532,796).
The limitations of claims 1-2, 10-11, and 14-15 are set forth above.
Regarding claim 3, modified Horimizu does not teach a pressure detector configured to detect pressure of the gas filled in the first gap.
However, Ikeda teaches a pressure detector configured to detect pressure of a gas filled in a first gap (Ikeda – C7, L18-32 and Fig. 2, pressure gauge #49 detects pressure of He gas supplied to space between substrate #19 and stage #18, see also Fig. 1).
Modified Horimizu and Ikeda both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Horimizu apparatus to include the pressure detector of Ikeda in order to allow for control over supplied He gas pressure/flow rates in accordance with a detected pressure (Ikeda – C7, L18-32).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834), Rasheed (US Patent 9,343,274), Benjamin (US Patent 5,820,723), and Collins (US Patent 6,063,233), as applied to claims 1-2, 10-11, and 14-15 above, further in view of Sasagawa (US Pub. 2013/0026136).
The limitations of claims 1-2, 10-11, and 14-15 are set forth above.
Regarding claim 4, modified Horimizu does not teach wherein an outer circumferential surface of the quartz liner is rougher than an inner circumferential surface of the quartz liner.
While Sasagawa does not teach wherein an outer circumferential surface of the quartz liner is rougher than an inner circumferential surface of the quartz liner, Sasagawa does teach that liner roughness is a result effective variable. Specifically, that one of more surfaces of a liner plate are roughened to a specific roughness in order to balance between preventing film flaking and moisture absorption/pumping speed (Sasagawa – [0091], discussing the liner plate #241 of Fig. 10A).
Modified Horimizu and Sasagawa both teach substrate processing apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the outer/inner surfaces of the quartz liner of modified Horimizu through routine experimentation in order to balance between preventing film flaking and moisture absorption/pumping speed (Sasagawa – [0091], discussing the liner plate #241 of Fig. 10A). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 5, modified Horimizu does not teach wherein an inner circumferential surface of the inner wall is rougher than an outer circumferential surface of the inner wall.
While Sasagawa does not teach wherein an inner circumferential surface of the inner wall is rougher than an outer circumferential surface of the inner wall, Sasagawa does teach that liner roughness is a result effective variable. Specifically, that one of more surfaces of a liner plate are roughened to a specific roughness in order to balance between preventing film flaking and moisture absorption/pumping speed (Sasagawa – [0091], discussing the liner plate #241 of Fig. 10A).
Modified Horimizu and Sasagawa both teach substrate processing apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the outer/inner surfaces of the inner wall of modified Horimizu through routine experimentation in order to balance between preventing film flaking and moisture absorption/pumping speed (Sasagawa – [0091], discussing the liner plate #241 of Fig. 10A). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834), Rasheed (US Patent 9,343,274), Benjamin (US Patent 5,820,723), and Collins (US Patent 6,063,233), as applied to claims 1-2, 10-11, and 14-15 above, further in view of Ueda (US Pub. 2015/0361557).
The limitations of claims 1-2, 10-11, and 14-15 are set forth above.
Regarding claim 7, Horimizu modified by Rasheed and Benjamin does not teach a supply line configured to supply the first heat conductive medium to the first gap.
However, Collins teaches a supply line configured to supply a first heat conductive medium to the first gap (Collins – C23, L40 and Fig. 24, gas channel #1320 from source #1250 supplies gas to #1310; C23, L26: thermally conductive gas source provides helium as the thermally conductive gas).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the two-part spaced liner of modified Horimizu (particularly, Rasheed) to include a supply line for a heat conductive medium in order to provide enhanced cooling for an inner liner (Collins – C23, L34-39).

Modified Horimizu does not teach a drain line configured to drain the first heat conductive medium from the first gap.
However, Ueda teaches a drain line (Ueda – [0019] and Fig. 1, exhaust pipe #40) configured to drain a first heat conductive medium from a first gap (Ueda – [0019] and Fig. 1, exhausts gas from space #37; any of the gases as supplied by MFC #72).
Modified Horimizu and Ueda both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the dual liner structure of modified Horimizu (particularly, Rasheed with Collins) to include the drain line of Ueda in order to control the exhaust amount of gas inside a chamber (Ueda – [0019] and [0022]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834), Rasheed (US Patent 9,343,274), and Collins (US Patent 6,063,233), as applied to claims 1-2, 10-11, and 14-15 above, further in view of Ota (JP-2004-296553, using the attached machine translation).
The limitations of claims 1-2, 10-11, and 14-15 are set forth above.
Regarding claim 9, modified Horimizu does not teach wherein a distance between the inner wall and the quartz liner is greater than or equal to 0.2 mm and less than or equal to 3.0 mm.
However, Ota teaches wherein a distance between two adjacent surfaces of a plasma processing chamber should be between 0.01 mm to 1 mm (Ota – pg. 3, par. 2, lines 5-10).
Modified Horimizu and Ota both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the distance between the inner wall and the quartz liner of modified Horimizu to between 0.01 mm and 1 mm in order to more reliably suppress plasma arcing between the adjacent members (Ota – pg. 3, par. 2, lines 8-10).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834), Rasheed (US Patent 9,343,274), Benjamin (US Patent 5,820,723), and Collins (US Patent 6,063,233), as applied to claims 1-2, 10-11, and 14-15 above, further in view of Hirose (US Pub. 2004/0149214).
The limitations of claims 1-2, 10-11, and 14-15 are set forth above.
Regarding claim 12, Horimizu does not teach a shutter configured to occlude an opening provided in the inner wall and the quartz liner nor an axial member that supports the shutter.
However, Hirose teaches a shutter configured to occlude an opening provided in an inner wall/liner (Hirose – [0055] and Figs. 6-7, shutter #49 occludes an opening provided in the fixed deposit shield #50) and an axial member that supports the shutter (Hirose – [0058] and Figs. 6-7, driving shaft #51).
Horimizu and Hirose both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Horimizu apparatus (particularly, the inner wall) to comprise the shutter of Hirose in order to allow for introduction of a substrate through a deposit shield (Hirose – [0058]) to be closed in order to decrease plasma disturbance and ensure uniform processing (Hirose – [0067]).
Modified Horimizu does not teach wherein the shutter includes a first valve body formed of quartz, a second valve body formed of a heat conductive material, a second gap formed between the first valve body and the second valve body, the second gap being filled with a second heat conductive medium, and a second sealing member provided between the first valve body and the second valve body to seal the second gap; wherein the first valve body abuts the inner wall.
However, Rasheed teaches a first valve body (Rasheed – C4, L20 and Fig. 3, first shield #139), a second valve body formed of a heat conductive material (Rasheed – C4, L20 and Fig. 3, second shield #140; Examiner notes all materials are heat conductive except a perfect vacuum), a gap formed between the first valve body and the second valve body (see Fig. 3, gap between #139/#140 not labeled), the gap being filled with a heat conductive medium (all mediums are at least partially heat conductive except for a perfect vacuum, and the gap has something present, thus the gap is filled with a heat conductive medium), and a sealing member (Rasheed – C5, L7-11 and Fig. 3, compressible element #163 a gasket, or the like) provided between the first valve body and the second valve body (Rasheed – Fig. 3, between bottom of #139 and top of #140 bottom wall) to seal the gap (Rasheed – Fig. 3, #163 seals the gap on the lower side), wherein the first valve body abuts the inner wall (Rasheed – Fig. 3, #139 abutting #140).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the shutter of modified Horimizu (particularly, Hirose) to comprise the liner/wall arrangement of Rasheed in order to reduce or prevent arcing between chamber surfaces, reduce surfaces where undesired deposition of source material can occur, and provide a more uniform RF return path for RF energy (Rasheed – C2, L52-61). The Examiner notes Hirose shows where the shutter and the fixed deposit shield are shown and described as the same (see Figs. 6-7), thus one of ordinary skill in the art would modify both the fixed deposit shield and the shutter in the same way (with the structure as taught by Rasheed).

Horimizu modified by Hirose and Rasheed does not teach wherein the first valve body is formed of quartz.
However, Benjamin teaches wherein a liner is formed of quartz (Benjamin – C12, L9-13: liner can comprise any vacuum/process compatible material such as quartz).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first valve body as taught by modified Horimizu (particularly, Hirose and Rasheed) to comprise quartz, since Benjamin teaches that such a material is suitable for plasma apparatus liners according to vacuum/process conditions (Benjamin – C12, L9-13). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834), Rasheed (US Patent 9,343,274), Benjamin (US Patent 5,820,723), Collins (US Patent 6,063,233), and Hirose (US Pub. 2004/0149214), as applied to claim 12 above, further in view of Gurary (US Patent 7,276,124).
Regarding claim 13, modified Horimizu does not teach wherein the second heat conductive medium is supplied via the axial member.
However, Gurary teaches wherein a heat conductive medium is supplied (to a shutter structure) via an axial member (Gurary – C6, L46-67 and Fig. 3A, shutter #148 supported by tubing #152, which supplies cooling fluid).
Modified Horimizu and Gurary both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the shutter as taught by modified Horimizu (particularly, Hirose and Rasheed) with the axial member supplied conductive medium of Gurary in order to provide fluid in order to maintain the desired temperature of the shutter (Gurary – C6, L52-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaga (US Patent 5,484,484) teaches an inert gas filled cavity for a chamber liner (Fig. 5). Noorbakhsh (US Pub. 2002/0069970) and Singh (US Pub. 2014/0357092) teach a temperature controlled chamber liner (Fig. 1 and Fig. 2A, respectively). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718